Citation Nr: 1220015	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-28 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to October 12, 2007, for the grant of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for type II diabetes on August 21, 2002; at that time, he submitted private treatment records reflecting a diagnosis of diabetes.

2.  The Veteran served in the Republic of Vietnam during his period of service from August 1967 to March 1970.

3.  The evidence shows that the Veteran's diabetes is type II diabetes mellitus.

4.  The Veteran's claim for service connection for type II diabetes was first adjudicated, and granted, in a February 2008 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of August 21, 2002, but no earlier, for grant of service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The award of service connection for type II diabetes represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in an October 2007 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in January 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Also, in this case, the record reflects that the Veteran served in the Republic of Vietnam during his period of service from August 1967 to March 1970.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).
 
In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  38 C.F.R. §§ 3.104 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran filed a claim for service connection for "adult-onset, type II diabetes...due to Agent Orange in Vietnam" on August 21, 2002.  At that time, the Veteran submitted a private treatment record from Creekside Family Practice, dated in July 2002, reflecting a diagnosis of insulin dependent diabetes, new onset.  The RO sent the Veteran a development letter, stating that the Veteran had recently filed a claim for compensation benefits for adult onset diabetes type II due to Agent Orange exposure while in Vietnam.  

A VA "Report of Contact" dated in October 2002 reflects that a "Shelly" at "Family Practice Clinic" had been contacted by RO personnel.  The report states: "Called Family Practice to confirm type of diabetes.  Shelly stated that [the Veteran] has Type I."  No further pertinent information was provided in the Report of Contact.

In an October 2002 rating decision, the RO adjudicated and denied "[s]ervice connection for diabetes type I associated with exposure to herbicides."  The RO cited the evidence of the private treatment records submitted by the Veteran, the Veteran's service treatment records, the Veteran's DD Form 214, and the October 2002 Report of Contact.  In providing reasons for its decision, the RO stated that the service treatment records contained no evidence for diabetes, although the Veteran's DD Form 214 confirmed service in Vietnam.  The RO also stated that the Veteran's treatment records showed that he was diagnosed with insulin dependent diabetes, and that telephone confirmation with Family Practice Clinic showed that his diabetes was type I.  The RO explained: "Service connection for diabetes type I is denied since it is not shown in service, not diagnosed within one year after discharge from service, and is not listed as a condition presumptive to service in Vietnam (herbicide exposure)."  The RO further explained that "VA has determined that a positive association exists between exposure to herbicides and the subsequent development of Type II (adult-onset) diabetes."  

On October 12, 2007, the Veteran again submitted a statement stating that he was filing for service connection for his type II diabetes, and included private treatment records indicating diagnoses of type II diabetes.  The Veteran also submitted a November 2007 private examination report containing the opinion that the Veteran had type II diabetes, and not type I.  The report of a VA examination in January 2008 reflects a diagnosis of type II diabetes.

In a February 2008 rating decision, the RO granted service connection for type II diabetes, and assigned an effective date of October 12, 2007.  In that rating decision, the RO stated that the October 2002 rating decision denied service connection because the evidence showed that the Veteran was diagnosed with type I diabetes mellitus, and that there was no provision to grant presumptive service connection based on Agent Orange exposure for type I diabetes mellitus.  The RO further stated that the Veteran had been notified of this decision on October 23, 2002, that there was no evidence that the Veteran reopened his claim or filed an appeal of that decision within a year of that notification date, and that that decision was now considered final.  The RO further stated that the effective date of service connection assigned was October 12, 2007, as this was the date that the Veteran requested that VA reopen his previously decided claim.  See 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date of August 21, 2002, but no earlier, for the grant of service connection for type II diabetes mellitus is warranted.  Specifically, the Board finds that the Veteran's claim for type II diabetes was not adjudicated in the October 2002 rating decision and remained pending until the February 2008 rating decision granting the benefit sought.

On August 21, 2002, the Veteran filed a specific claim for service connection for "adult-onset, type II diabetes...due to Agent Orange in Vietnam."  The specific benefit for which the Veteran sought entitlement was service connection for type II diabetes, on the basis that he served in Vietnam and was entitled to service connection due to his presumptive exposure to Agent Orange.  In October 2002, the RO specifically adjudicated and denied a claim for type I diabetes mellitus, and not for type II diabetes.  In the rating decision, the RO stated that a telephone confirmation with Family Practice Clinic showed that the Veteran's diabetes was type I.  However, the rating decision did not state that the Veteran's claim was being denied on the basis that the Veteran was found not to have had type II diabetes, or otherwise address the Veteran's specific claim for type II diabetes.  Rather, it denied service connection for type I diabetes on a legal basis applicable to type I diabetes, but not type II diabetes: that the disability had not been determined by VA to be presumptively the result of herbicide exposure, even though the Veteran was shown to have been presumptively exposed to herbicides.

However, the October 2002 rating decision did not deny service connection for type II diabetes by denying service connection for type I diabetes.  The legal criteria required for service connection for type II diabetes is separate from that required for service connection for type I diabetes, and the Veteran specifically sought service connection based on those unique legal criteria.  In this regard, the October 2002 rating decision did not deny the Veteran's claim based on any element of service connection required for service connection for diabetes type II.  Rather, again, in the October 2002 rating decision, the RO did not deny service connection for type II diabetes or state that a current type II diabetes disability was not shown by the evidence, and it conceded the elements for presumptive service connection for such disability, specifically that the Veteran served in Vietnam during the Vietnam Era.  Due to the specific benefit for which the Veteran sought service connection, which was based on the unique legal criteria for presumptive service connection for diabetes type II and not diabetes type I, the Board finds that the claimed condition of "adult-onset, type II diabetes...due to Agent Orange in Vietnam" is, for the purposes of determining service connection in this case, separate and not related to the adjudicated condition in October 2002 of diabetes type I.

Additionally, none of the evidence of record states that the Veteran did not have type II diabetes mellitus.  The Board notes the "Report of Contact" dated in October 2002 reflecting that a "Shelly" at Family Practice Clinic had been contacted by RO personnel and stated that the Veteran had type I diabetes.  However, such report of contact, which lacks any further information regarding who "Shelly" was, what her relationship to the Veteran was, or what the basis of her statement was, did not state that the Veteran did not have diabetes type II.  Furthermore, there are no medical records substantiating or explaining such statement, or any indication that the RO attempted to obtain any such records.

In short, the Veteran specifically expressed an intent to file for service connection for diabetes type II, based on the fact that he was presumptively entitled to such benefit due to his type II diabetes and his service in Vietnam during the Vietnam Era, and not for type I diabetes or any other sort of generalized "diabetes" condition.  Based on the adjudication of entitlement to service connection for type I diabetes in October 2002, the evidence relied upon in such adjudication, and the separate legal nature of diabetes type I and diabetes type II for the purpose of service connection, the Board finds that, while the Veteran was denied service connection for type I diabetes in the October 2002 rating decision, he was not reasonably put on notice that any claim for diabetes type II had been denied in that decision; therefore, the August 21, 2002, claim for service connection for diabetes type II remained pending.  

The Veteran submitted evidence of a current diabetes mellitus diagnosis at the time of his August 21, 2002, claim, and the evidence has subsequently shown such diabetes mellitus to be type II.  As the Veteran's type II diabetes mellitus has been determined to be presumptively the result of his exposure to herbicides during his service in Vietnam, the Board finds that the effective date for the grant of service connection for type II diabetes mellitus should be the August 21, 2002, date of the Veteran's original claim for service connection, which was still pending at the time that the claim was granted.

However, an effective date for the grant of service connection for type II diabetes mellitus earlier than August 21, 2002, is not warranted.  The record reflects no claim for service connection for type II diabetes mellitus filed prior to August 21, 2002, which is not within one year from the Veteran's separation from service in March 1970, and the Veteran has not contended otherwise.

Accordingly, the Board finds that an effective date of August 21, 2002, but no earlier, for the grant of service connection for type II diabetes mellitus is warranted.  In reaching this conclusion, and granting an earlier effective date than October 12, 2007, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against an effective date earlier than August 21, 2002.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an effective date of August 21, 2002, but no earlier, for the grant of service connection for type II diabetes mellitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


